Citation Nr: 0203546	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  99-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of stress fractures involving the tibia and left 
hip/femur.  

2.  Entitlement to an increased rating for a left 3rd 
metatarsal stress fracture, currently assigned a 10 percent 
evaluation.  

(The issues of entitlement to service connection for 
residuals of stress fractures involving the tibias and left 
hip/femur on a de novo basis and an earlier effective date 
prior to June 16, 1998 for a grant of service connection for 
a psychiatric disability, classified as a psychosis 
(including the question whether an October 15, 1996 rating 
decision was clearly and unmistakably erroneous in not 
granting service connection for a psychiatric disability) 
will be addressed by the Board in a separate decision).  



REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, her sister, and mother


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1990 to June 
1991.

Historically, by an October 1996 rating decision, service 
connection was granted and a noncompensable evaluation was 
assigned for a left 3rd metatarsal stress fracture; service 
connection was denied, in part, for residuals of stress 
fractures involving the left tibia (with pain and swelling in 
the legs) and left hip/femur as a not well grounded claim; 
and service connection was denied for a psychiatric 
disability.  After appellant was provided timely notification 
of that rating decision later that month, she did not file a 
timely Notice of Disagreement therewith.  That October 1996 
rating decision represents the last final decision with 
regards to the service connection issue for residuals of 
stress fractures involving the tibia and left hip/femur.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Wilmington, Delaware, Regional Office (RO), which denied 
service connection for a psychiatric disability and increased 
from noncompensable to 10 percent the rating for the service-
connected left 3rd metatarsal stress fracture; and from a 
subsequent September 1999 rating decision, which denied 
reopening of a claim for service connection for residuals of 
stress fractures involving the left hip/femur and denied 
service connection for residuals of stress fractures 
involving the tibia.  It does not appear from the evidentiary 
record, however, that the RO has formally considered the 
finality of the prior October 1996 rating decision in 
question insofar as it denied service connection for 
residuals of a left tibial stress fracture.  In Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that "the new and 
material evidence requirement was clearly a material legal 
issue which the BVA had a legal duty to address, regardless 
of the RO's actions."  See also Barnett v. Brown 83 F.3d 
1380 (Fed. Cir. 1996).  The Board has reframed the service 
connection issues and, in the decision herein, has determined 
that new and material evidence has been submitted to reopen 
said claim of entitlement to service connection for residuals 
of stress fractures involving the tibia and left hip/femur, 
as will be explained in detail below.  The issue of service 
connection of a stress fracture of the right tibia is 
considered on a de novo basis and is for development as 
described below.  The increased rating issue for the stress 
fracture of the 3rd metatarsal remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

By said September 1999 rating decision, service connection 
was granted for paranoid schizophrenia, effective June 16, 
1998 (thereby rendering that service connection issue moot); 
and appellant subsequently appealed the effective date 
assigned for that service connection grant.  

In a December 2001 rating decision, appellant was considered 
incompetent for VA purposes.  However, it does not appear 
from the record that a fiduciary has been appointed in this 
regard.  She has continued as the appellant in this appeal.



A February 2002 hearing was held before the undersigned Board 
Member in Washington, D.C.  

After reopening of the service connection claim involving 
stress fractures of the tibias and left hip/femur, the Board 
will undertake additional development on said service 
connection appellate issue on a de novo basis in addition to 
the issue of an earlier effective date prior to June 16, 1998 
for a grant of service connection for a psychiatric 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After issuing the notice 
and reviewing appellant's and/or her attorney's response to 
the notice, the Board will prepare a separate decision 
addressing these remaining appellate issues.  


FINDINGS OF FACT

1.  By an October 1996 rating decision, service connection 
was denied for stress fractures of the left tibia and left 
hip/femur.  Appellant was notified of that decision later 
that month, but did not file a timely Notice of Disagreement 
therewith.  

2.  Additional evidence submitted subsequent to that October 
1996 rating decision (with the credibility of that evidence 
presumed only insofar as determining reopening of the claim), 
when viewed in the context of all the evidence, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The appellant's service-connected left 3rd metatarsal 
stress fracture is manifested primarily by complaints of 
pain.  A recent bone scan did not reveal any left 3rd 
metatarsal abnormality.  There is no recent clinical evidence 
of gait impairment or other functional impairment indicative 
of more than a moderate foot injury.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed October 
1996 rating decision, which denied entitlement to service 
connection for stress fractures of the tibia and left 
hip/femur, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (2001).

2.  The criteria for an increased rating in excess of 10 
percent for a left 3rd metatarsal stress fracture have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321(b)(1), 3.324, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.71a, Codes 5299-5010, 5279, 5283, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Service Connection Claim for Residuals of Stress 
Fractures of the Tibia and Left Hip/Femur

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for stress fractures of the 
tibia and left hip/femur, "new" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); and Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The October 1996 rating decision, which denied 
service connection for stress fractures of the tibia and left 
hip/femur, is final, since appellant was notified and did not 
perfect an appeal as to this issue.  Thus, said final October 
1996 rating decision may not be reopened, in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The evidence previously considered in the final October 1996 
rating decision, which denied service connection for stress 
fractures of the tibia and left hip/femur, included 
appellant's service medical records.  The service medical 
records revealed that in May 1991, several months after 
enlistment, a nuclear bone scan revealed increased tracer 
activity in the distal left 3rd metatarsal bone and in a 
nonfocal pattern in the tibias and knees.  The impression was 
findings consistent with stress fracture of the distal left 
3rd metatarsal bone and stress-related changes in the tibias 
and left foot.  A subsequent May 1991 service discharge 
examination report noted stress fracture of the distal left 
3rd metatarsal bone and bilateral multiple skeletal pains 
secondary to stress-related changes.  In an attendant medical 
questionnaire, a physician's elaboration included lower 
extremity stress-related changes.

VA clinical records reveal that in 1992, appellant's 
complaints included painful lower extremity joints.  In the 
mid-1990's, bilateral trochanteric bursitis/arthrofibrosis of 
the hips were assessed.  Fibromyalgia was assessed in 1996.  
Later in 1996, a nuclear bone scan revealed increased 
activity in the left femur/left hip, noted as could be due to 
previous trauma or weightbearing consequences on that side.  
Degenerative joint disease of the ankles and feet was also 
noted.  

Based on this evidentiary record, the October 1996 rating 
decision denied service connection for residuals of stress 
fractures involving the left tibia and left hip/femur as a 
not well-grounded claim.  

The evidence received subsequent to the final October 1996 
rating decision includes a May 1999 VA orthopedic examination 
report, in which although tenderness and limited ranges of 
motion involving lower extremity joints were noted, x-rays 
and a nuclear bone scan were negative for any lower extremity 
abnormality including stress fractures.  Additionally, the 
examiner opined that there was no objective evidence to 
support the degree of pain complained of.  However, in a 
subsequent May 1999 written statement (addressed to 
appellant's attorney), a private physician reported that 
after review of appellant's medical history and examining 
her, there was bilateral pre-tibial and iliac crest/greater 
trochanteric tenderness.  That physician opined that stress 
fractures were common as a result of physical training 
activities; that in the spring of 1991, appellant sustained 
stress fractures of the tibias "which like left foot injury 
have gone on to chronicity"; and that bilateral trochanteric 
bursitis "fit into an overall pattern of altered gait due to 
these injuries...."  Parenthetically, a May 1999 VA 
psychologic examination report contains an AXIS III diagnosis 
of bilateral leg condition secondary to service.  

The written medical opinion (with the credibility of that 
evidence presumed only insofar as determining reopening of 
the claim (See Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992)) presents, when considered with evidence previously 
assembled, an evidentiary situation so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the Board concludes that said recent 
evidence constitutes "new and material" evidence.  
Accordingly, since evidence received subsequent to the 
October 1996 rating decision, which denied entitlement to 
service connection for stress fractures of the tibias and 
left hip/femur, is new and material, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a).  The appeal is allowed to this extent.  Further 
development of that issue will be undertaken.


II.  Entitlement to an Increased Rating for a Left 3rd 
Metatarsal Stress Fracture

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding said increased rating 
appellate issue with directions to provide further assistance 
to appellant.  A comprehensive medical history and detailed 
findings with respect to the service-connected left 3rd 
metatarsal disability over the years are documented in the 
medical evidence.  A recent VA orthopedic examination was 
conducted in May 1999, which is sufficiently detailed and 
comprehensive for rating her left foot disability, and 
included a nuclear bone scan which did not detect any stress 
fracture of the left foot.  Moreover, there is no indication 
that more recent, relevant medical records exist that would 
show a greater degree of severity of that disability than 
that shown on said examination.  Additionally, VA outpatient 
treatment records have been obtained and recent private 
medical evidence has been submitted.  Appellant was issued a 
Statement of the Case and Supplemental Statement of the Case, 
which included relevant rating criteria and clinical evidence 
and a detailed explanation of the rationale for said adverse 
rating decision.  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2100 (2000) (codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)), has been satisfied with respect to the increased 
rating issue on appeal.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  Those 
provisions have been considered and satisfied in this case.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected left 
3rd metatarsal disability in the context of the total history 
of that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  

It appears that the RO has rated the service-connected left 
3rd metatarsal stress fracture as analogous to arthritis.  
Traumatic arthritis, may be rated as degenerative arthritis 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001), that states that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
for the specific joint or joints involved.  Where, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the codes, a rating of 10 percent will 
be assigned for each major joint or group of minor joints 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5003.  A metatarsal bone 
disability would be considered a minor joint or minor joint 
group for rating arthritis.  See 38 C.F.R. § 4.45(f).  

It is the Board's opinion that appellant's service-connected 
left 3rd metatarsal disability may also be rated by analogy 
under Diagnostic Code 5279, 5283, or 5284.  Under Code 5279, 
anterior metatarsalgia (Morton's disease), unilateral or 
bilateral, may be assigned a 10 percent evaluation (the 
maximum evaluation assignable under that Code).  Under Code 
5283, moderate malunion or nonunion of the tarsal or 
metatarsal bones may be assigned a 10 percent evaluation.  A 
20 percent evaluation requires moderately severe malunion or 
nonunion of the tarsal or metatarsal bones; and a 30 percent 
evaluation requires severe malunion or nonunion of the tarsal 
or metatarsal bones.  Under Code 5284, a 10 percent 
evaluation may be assigned for moderate foot injuries.  A 20 
percent evaluation requires moderately severe foot injuries; 
and a 30 percent evaluation requires severe foot injuries.  A 
40 percent evaluation may be assigned for actual loss of use 
of the foot.  

On May 1996 VA orthopedic examination, appellant's complaints 
included left foot pain.  Significantly, the examiner noted 
that no limp was apparent prior or following examination; 
that she walked on her heels and toes without difficulty; and 
that jogging in place and jumping several times caused no 
pain.  Additionally, there was no foot pain or tenderness on 
palpation; and the ankles were unremarkable.  A nuclear bone 
scan of the body was interpreted as showing degenerative 
joint disease in the feet and ankles.  It was noted that a 
May 1995 x-ray of the foot was negative.

In a July 1998 VA outpatient treatment record, the clinical 
assessment was that appellant's pain may have a significant 
psychological component.  On July 1998 VA podiatric 
examination, appellant complained of not being able to stand 
for long periods without pain.  Clinically, palpation of the 
left foot at the 3rd and 4th mid-shaft region was painful.  
Limited ranges of motion involving the ankles and pronation 
of the feet were noted.  An x-ray was interpreted as showing 
a questionable thickening of the 3rd metatarsal shaft 
indicative of possible old fracture and a bipartite tibial 
sesamoid.  Diagnoses were possible residuals of a left foot 
fracture; and pes planus.  In this regard, it should be 
pointed out that the only disability of the left foot for 
which service connection is in effect is a 3rd metatarsal 
stress fracture; and that other foot conditions may not be 
considered in rating the service-connected disability, to the 
extent other foot conditions are reasonably differentiable 
therefrom.  

On May 1999 VA orthopedic examination, appellant's complaints 
included painful lower extremity joints/posterior aspect of 
the heels.  Tenderness and limited ranges of motion involving 
lower extremity joints were noted.  The ankles each exhibited 
20 degrees' dorsiflexion, 70 degrees' plantar flexion, 30 
degrees' inversion, and 5 degrees' eversion without swelling 
or discoloration.  There is no medical evidence indicating 
that any left ankle restricted motion was attributable to the 
service-connected left 3rd metatarsal stress fracture (which 
involves an area in the middle of the forefoot not in close 
anatomical proximity to the ankle joint).  Significantly, 
gait was described as normal; and x-rays and a nuclear bone 
scan were negative for any lower extremity abnormality, 
including the feet, with no stress fractures evident.  
Additionally, the examiner opined that there was no objective 
evidence to support the degree of pain complained of and 
that, therefore, any functional impairment would be 
relatively mild at best.  

In a subsequent May 1999 written statement (addressed to 
appellant's attorney), a private physician reported that 
after review of appellant's medical history and examining 
her, there was no overt gait disturbance.  There was distal 
mid-left foot tenderness without any overt anatomic 
abnormality palpable.  

The testimonies presented by witnesses at the February 2002 
Board hearing have also been considered.  

In deciding the increased rating issue herein, the Board has 
considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.45, which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995).  No malunion/nonunion 
of the left 3rd metatarsal bone has been clinically shown.  
The residuals of a left 3rd metatarsal stress fracture were 
not indicative of more than a moderate foot disability on the 
recent May 1999 VA examination, as evidenced by the absence 
of any gait impairment; no more than mild functional 
impairment assessed by the examiner; and the absence of any 
identifiable left 3rd metatarsal stress fracture abnormality 
on bone scan.  The equivalent of more than moderate left foot 
disability or moderate malunion/nonunion of the left 3rd 
metatarsal bone has not been clinically shown or 
approximated.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected left 3rd 
metatarsal stress fracture presents such an unusual or 
exceptional disability picture with marked interference with 
employment or frequent periods of hospitalization, as to 
render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  The appellant has not been frequently 
hospitalized for that disability and there is no evidence of 
any marked functional impairment, particularly since gait is 
unimpaired.  Since the preponderance of the evidence is 
against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.  


ORDER

Since new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of stress fractures involving the tibia and left hip/femur, 
that claim is reopened, and the appeal is allowed to this 
extent.

An increased rating for a left 3rd metatarsal stress fracture 
is denied.  The appeal is denied to this extent.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

